Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art contains no disclosure or suggestion of a compound of Formula (I) as shown below, where X1-3 and R1-5 are as defined in the claims, or of a method of use of such compound.

    PNG
    media_image1.png
    266
    269
    media_image1.png
    Greyscale

The closest prior art appears to be US 8,338,464 to Melnick, A. et al, which discloses, as BCL6 inhibitors, compounds as shown below:

    PNG
    media_image2.png
    135
    176
    media_image2.png
    Greyscale

Also relevant is Applicants copending application 16/616,901, which discloses, as BCL6 inhibitors, compounds as shown below:

    PNG
    media_image3.png
    197
    257
    media_image3.png
    Greyscale

There is no overlap of species or theory of isosteric substitution that would make the instantly claimed genus obvious over either the genus of Application ‘901 or that of US ‘464


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622